Title: To James Madison from John S. Cogdell, 3 April 1815
From: Cogdell, John S.
To: Madison, James


                    
                        Sir.
                        Charleston. So. Ca: 3d April 1815.
                    
                    I approach you with a caution and Solicitude, the genuine offspring of a profound respect & veneration, for your Virtues and your Talents: these claim—nay they command the unqualified admiration of your Countrymen—while the chair to which by these you have been elevated—would without them—excite neither respect nor admiration in the breast of an American Citizen.
                    Accustomed as I have been to breast the Storm of opposition, and defend the Executive in all situations & under every difficulty—I feel that to address myself to you, in a direct correspondence—will neither violate the principles of decorum, nor infringe any Rule prescribed for the Citizens of the Union.
                    This letter Sir: is superinduced, by information thro’ a member of — Congress—that exertions were made by some of the delegation from So: Ca. & others: to obtain for me a Consulate in France or England that after this was done—a nomination was made to London of a Mr Dickins, no doubt from a personal Knowledge of his Superior Merits, but that the Senate not having confirmed this nomination—a second appeal was made by

my friends, when they were informed—no appointment would be made for London ’till the next Session—nor was it in your Opinion an appt. worthy my acceptance.
                    Sir, nothing would have given me a greater share of happiness—than the opportunity thro’ which to have made myself personally Known to you—the mortification & disappointment experienced by my friends on my account—might then I humbly flatter myself—have been spared. I duly appreciate their exertions—but more your superior discernment—& while you continue to decide so independently in defiance of all intreaty—no matter how respectable the advocates—you may be sure to increase your standing with your Countrymen and with none more so than myself, however humble my pretensions—or unimportant in the Scale of political influence.
                    My friends were aware how long and how ardently I had desired to go to England or France—with a View to indulge my propensity for the pencil—and where one may drink of the perrennial spring—unencumbered by the Labors of the Law—but they Knew also my devotion to my Country—that to be absent as her representative would gratify my pride, & enable me to be useful. No consulate was profitable except in a Commercial port—such an one might have compensated measureably my absence from the U. States & the practice I shall leave in charleston. That at London I now learn, has hitherto been compensated by the Government with the Salary of Two thousand dollars.
                    The pleasing prospect of going to England again returns—with the peace so honorable to our Country—and now my mind dwells unceasingly in closing my concerns—to ensure me a residence in London near my Countrymen West & Alston—for Two or Three Years—perhaps more.
                    A Consulate there even without the support allowed heretofore would be of material Service: I would thro’ it be recognized as the Organ of my Goverment at least—but how much more important with that very Amount—which it may require from the Slender Rewards of my Labors Since last I visited Washington.
                    If fortunate enough to arrive and I succeed let my Country reap the Honor—while I unassisted struggled with every difficulty.
                    The return of the Commission for Rome was an unavoidable course. Immediately on my arrival from Washington; I found the Father of my wife—had in some measure relented & my prospects then revived—but having no means then—to reside in Rome (the office of Consul producing Nothing): I was compelled to decline—tho’ I have never ceased to feel the weight of obligation to the Government for that unexpected mark of their notice. It will prove a misfortune—if that refusal is to operate against me at Washington. I have developed the circumstances with candour, under which it was made—they were imperious.
                    
                    I would with your permission—be respectfully remembered to Mrs. Madison: I have the Honor Sir, To remain, your very Humble and obt. Servant
                    
                        John. S. Cogdell.
                    
                